UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended MARCH 31, 2009 oTRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-254888 RG GLOBAL LIFESTYLES, INC. (Name of small business issuer in its charter) California 33-0230641 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1200 N. Van Buren St., Suite A, Anaheim, CA (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (949) 888-9500 Securities registered under Section12(b)of the Act: None Securities registered under Section12(g)of the Act: Common Stock $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
